Citation Nr: 1416529	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  10-40 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969. This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A review of the Virtual VA paperless claims processing system and the Veterans Benefit Management System (VBMS) reveals that since the time of recertification of this appeal to the Board, the Veteran additional relevant reports of medical treatment have been received, the Veteran has been granted service connection for diabetes mellitus, and a claim for service connection for coronary artery disease has been raised and is currently pending.  The Board notes that although the Veteran claimed only that PTSD caused his unemployability, his SSA records indicated he alleged impairment due to diabetes, which is now service-connected; thus the effects of other disorders are now relevant.

Additionally, the VBMS electronic claims file indicates that the Veteran has submitted a timely notice of disagreement with respect to a December 2013 denial of service connection for prostate cancer, so that a Statement of the Case should be issued if the claim continues to be denied.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

As a result, the Veteran's claim for a TDIU is not yet ready for appellate review.  See Gurley v. Peake, 528 F.3d 1322 (Fed. Cir. 2008) (remand of inextricably intertwined claims generally warranted for reasons of judicial economy even in absence of administrative error).


Accordingly, the case is REMANDED for the following action:

1.  Take all necessary steps to complete development and adjudication of the raised claim for service connection for coronary artery disease.

2.  Issue a Statement of the Case regarding the issue of service connection for prostate cancer.  Advise him that he still needs to file a timely substantive appeal in response to the SOC to perfect an appeal to the Board concerning this claim.  38 C.F.R. §§ 20.200, 20.302(b) (2013).  Also advise him of the time limit for perfecting the appeal of this claim.  Only if he perfects an appeal of this additional claim should it be returned to the Board for further consideration.

The electronic copy of the 2013 rating decision denying service connection for prostate cancer is indicated to be "damaged" in VBMS (though the underlying rating sheet makes it clear that the claim has been denied).  A readable copy of the rating decision should be associated with the claims file.

The Veteran and his representative should be clearly advised of the need to file a timely substantive appeal if the Veteran wishes to complete an appeal from that determination.  

3.  Request the Veteran to identify all records of VA and non-VA health care providers who have treated him for diabetes mellitus from November 2012 to the present, or for psychiatric disability during the period from August 2009 to the present.  

After obtaining any appropriate authorizations for release of medical information, the AOJ should seek to obtain any potentially relevant and available records that have not been previously received from each health care provider the Veteran identifies.  The Veteran should also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the AOJ.

4.  After any additional records are associated with the claims file, obtain or provide any additional medical opinions or examinations as may be necessary to determine whether the Veteran has been totally disabled unable to secure or maintain substantially gainful employment due to all service-connected disabilities.

An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and an explanation provided for that conclusion.  

5.  Conduct any other development that may be indicated as a consequence of the action taken in the preceding paragraphs.

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



